Order entered August 30, 2013




                                                                           In The
                                                      Court of Appeals
                                               Fifth District of Texas at Dallas
                                                                No. 05-13-00170-CV

                                                            ERIC DRAKE, Appellant

                                                                               V.

                                              CARMEN SIFUENTES, ET AL., Appellees

                                          On Appeal from the 68th Judicial District Court
                                                      Dallas County, Texas
                                                Trial Court Cause No. 12-03940

                                                                         ORDER
                                                             Before the Court En Banc 1

                   Before the Court is appellant’s letter dated August 23, 2013 requesting the recusal of

       Justices Moseley, Francis, and Lang-Miers. We construe appellant’s letter as a motion to recuse.

       Appellant requests that Justices Moseley, Francis, and Lang-Miers be recused from any

       involvement with this appeal and any further appeals he may file. We DENY appellant’s

       motion.


                                                                                    /s/   DAVID L. BRIDGES
                                                                                          JUSTICE




1
    The Honorable Chief Justice Wright did not participate in this decision.